Title: To John Adams from François Adriaan Van der Kemp, 28 November 1809
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ Dear Sir!
Oldenbarneveld 28 Nov. 1809.

I listen onlÿ to a pleasant emotion of my heart, in congratulating my Self, that among So manÿ blessings, with which the good God favours me till this instant, is the preservation of your precious life during another year. How precarious is it, if I Shall enjoÿ that favour once more: your age, alreadÿ above, what is commonlÿ allotted to men, mÿ own advancing years, with the frailties and vicissitudes of our life, and the losses, we meet daÿ by daÿ, weakening the presumtion of its probability: but, howewer that maÿ be, an acquaintance, and you have so often emboldened me to Say more, a frendship of nearly 30 years, must render mÿ participation in your happiness acceptable to you. To me it is a real comfort: it brightens in part, it dispels the gloom, which too much Since late hovers in mÿ mïnds, and clouds the evenings of my daÿs. The Almighty bless the last part of your mortal career—Respected, beloved Sir! and Shower the choice of his favours upon you—your ladÿ—children and relatives: He bestow upon you peace and contentment and Serenity of mind—with a firm reliance on a happÿ futuritÿ; So that you maÿ await unapalled his final Summons, encircled bÿ all, who are dear to you.
Tho it is a verÿ long time—my Dear Sir! Since you have honoured me with your favours, I Should have written before, had I not been unabled to perform it to mÿ wish thro head-ache—Since nearly two months, with Scarce a day’s intermission. This interrupted mÿ Studies and correspondence: happÿ for me, that it did not prevent mÿ manual exercise; it rather abated bÿ it: at lenght mÿ good constitution had overcome this malignant foe. I presume, that the desease originated chiefly from the mind, which has been cruelly dilacerated, bÿ the discovered baseness of a foreigner, who, recommended to me, covered the heart of a villain with the cloak of an high-accomplished Gentleman, and whom I had considered it a duty, to introduce to manÿ of mÿ respected frends, to Second his views and retrieve his broken förtune—I traced him out on his own Steps, and found myself in the disagreable necessity to warn and disabuse all mÿ frends. This is over—and he is covered with infamÿ. But Sir! what inflicted far a deeper wound on my heart was an European communication of the disgraceful fall of the friend of mÿ bosom—with whom I had been connected more than with a Brother during upwards 33 years. He—before a millionarÿ,—upwards 60 years of age, became, as I am informed, a bank rupt and fugitive thro the infamous conduct of his partner in commerce, a man of verÿ moderate talents, but of deep profligacÿ—unprincipled—and he a man of allways unquestioned integrity—firmness and extraordinarÿ talents. He was not if I am not mistaken, unknown to you, during your residence in Holland—at least bÿ name—Peter Vreede—of Leÿden—one of the late Dutch Directorÿ! So little avails virtue with the brightest qualities adorned, when religion is not the Saveguard of both. In Such a mood it is not Strange, that we become disgusted with mankind, that a lurking wish overpowers us, to See the moment approaching, in which we maÿ leave Such a world of woe. In Such a mood, mÿ Dear Sir! how consoling would have been the arrival of a few lines from your dear hand! I have, at lenght, Submitted with resignation, and recovered mÿ pristine Serenity. Mÿ Studies however have been interrupted. Few Latin Poëts, Catullus, Tibullus, Propertius, and in a more Serene hour Fontenelle, and Lord Kames Clements with Some religious meditations occupied mÿ attention. Now I have recovered again mÿ former tranquillitÿ, I Shall Studÿ with attention Father Quadrio’s storia e della ragione d’ogni Poësia—whom mr Baste Send me this year, and to whom compared Crescimbeni is Said to be merelÿ a ÿoung Scholar. This Shall chieflÿ emploÿ me this Season.
Do I remain Sir! a member of your academÿ in petto? you must perceive Sir! bÿ this question, that I am not yet insensible with regard to the obtained distinction. Might it not become an object worthy of your academÿ, to propose the Solution of a problem “Thro what means the militarÿ and commercial Spirit, can be most effectuallÿ entertained, and rendered permanentlÿ advantageous to a Free Nation under a Republican form of government?” Again one of your utopian Schemes, you will Saÿ; perhaps it is So. indeed Sir! there is more reality in the pleasure, I have felt in the lecture of mr and mrs. Adams Letters to Th. Hollis. What Satisfaction would it have afforded me Sir! had I been So intimately acquainted with her Ladyship as with her Consort, So esteemed by her as was Th. Hollis. It is true, I had Seen your Ladÿ and admired her unadorned beautÿ in Utrecht—I was favoured with a transient glance of her graceful conversation—when regaled at your hospitable table—but her Letters in the Anthologÿ Show an accomplishment of mind, to which I was a Stranger. It would be bestowing a favour upon me, and I am daring enough to ask you favours, persuaded of your willingness to bestow them, if in your power, if you Sir! would recommend me to your Lady’s good opinion, when She can recollect the man, whom She only has twice Seen.
My friend Cau writes me, that the Situation of the Dutch is deplorably wretched in everÿ respect—and—what he bewails more, that the majority cringes, crouches, and flatters to obtain a Share in the public plunder. He and the noble, disinterested de Gÿzelaer, both in good health, as late as april—enjoÿ in their retreat, otium cum dignitate. The Same blessing rest upon you, with the accomplishment of everÿ reasonable wish for yourself and familÿ—a Serene mind in a Sound bodÿ—till that instant—you are Summoned to a happier abode—
Nostri Sit parvula curaSit tibi, quanta placet; Si Sit modo—
till then, which I flatter myself, Shall continue during your life you can not doubt of the high and affectionate respect, with which I remain / Dear Sir! / Your obliged frend!

Fr. Adr. van der Kemp